     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 1 of 16

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MIGUEL ENRIQUE DIAZ,                            No. 2:19-cv-1241 KJM KJN P
12                       Plaintiff,
13            v.                                         ORDER
14       ASSOCIATE WARDEN HURLEY, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner, proceeding without counsel. On March 20, 2020, plaintiff was

18   ordered to show cause why the September 25, 2019 findings and recommendations should not be

19   forwarded to the district court for review and adoption based on plaintiff’s failure to timely file

20   his amended complaint, as well as his failure to file an application to proceed in forma pauperis or

21   pay the court’s filing fee. On April 6, 2020, plaintiff filed a response, accompanied by his

22   application to proceed in forma pauperis. Good cause appearing, the order to show cause is

23   discharged, and the findings and recommendations are vacated. The late filing of plaintiff’s

24   amended complaint is excused.1 The court will now screen plaintiff’s first amended complaint.

25

26   1
       However, plaintiff is cautioned that in the future if he is unable to meet a court deadline, he
27   must file a request for extension of time before the deadline expires. Plaintiff is entitled to benefit
     of the mailbox rule, meaning that plaintiff’s documents are deemed filed when handed to prison
28   staff for mailing, provided plaintiff submits a proof of service bearing the date he did so.
                                                        1
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 2 of 16

 1          Plaintiff seeks relief pursuant to 42 U.S.C. § 1983, and has requested leave to proceed in

 2   forma pauperis pursuant to 28 U.S.C. § 1915. This proceeding was referred to this court by Local

 3   Rule 302 pursuant to 28 U.S.C. § 636(b)(1).

 4          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

 5   Accordingly, the request to proceed in forma pauperis is granted.

 6          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

 7   §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in

 8   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

 9   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

10   forward it to the Clerk of the Court. Thereafter, plaintiff is obligated to make monthly payments

11   of twenty percent of the preceding month’s income credited to plaintiff’s trust account. These

12   payments will be forwarded by the appropriate agency to the Clerk of the Court each time the

13   amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C.

14   § 1915(b)(2).

15          As discussed below, plaintiff’s complaint is dismissed with leave to amend.

16   I. Screening Standards

17          The court is required to screen complaints brought by prisoners seeking relief against a

18   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

19   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

20   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
21   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

22          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

23   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

24   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

25   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

26   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
27   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

28   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.
                                                         2
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 3 of 16

 1   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

 2   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

 3   1227.

 4           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

 5   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

 6   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

 7   Corp. v. Twombly, 550 U.S. 544, 555push (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47

 8   (1957)). In order to survive dismissal for failure to state a claim, a complaint must contain more

 9   than “a formulaic recitation of the elements of a cause of action;” it must contain factual

10   allegations sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550

11   U.S. at 555. However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give

12   the defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson

13   v. Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

14   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as

15   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

16   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

17   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).

18   II. Plaintiff’s Allegations

19           Plaintiff alleges that while housed at the California Medical Facility (“CMF”), his rights

20   were violated under the First, Eighth, and Fourteenth Amendments and the Americans with
21   Disabilities Act. Initially, plaintiff names as defendants Warden Jared Lozano, Associate Warden

22   Doe, Lt. Doe, Sgt. Doe custody, Lt. Doe custody, Watch Commander Doe, Correctional Officers

23   Goforth, M. Jones (female Caucasian), McDonough, Townsend, Sgt. Rodriguez, and Does 1 - 15.

24   (ECF No. 20 at 2.) Specifically, plaintiff requested defendant Lozano take “reasonable measures”

25   to protect plaintiff from the Warden’s subordinates, yet Lozano took no action to stop the

26   “malicious and invidious retaliation and discrimination by his subordinates.” (Id.) Defendant Lt.
27   Doe advised defendant Goforth to not provide plaintiff a reasonable accommodation. (Id.)

28   ////
                                                         3
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 4 of 16

 1          Second, plaintiff names the following defendants in connection with plaintiff’s medical

 2   claims: Defendant Warden Lozano; Dr. Usha Pai, Dr. Stephen Shaw, Dr. Bick, Dr. Ikegbu, Dr.

 3   Osman, Dr. Radding, Dr. DiTomas, Physician’s Assistant Erica Ramirez, and Chief Medical

 4   Executive Lori Austin; SRN III’s: Mulumba, Freeman, and Does 1 - 3; SRN II’s: Weber, Reese,

 5   Scott, and McKinley; RN’s Mabayan, Lulet, David, Igbee, Burton/Innes, Rayon, Champion, and

 6   Rani; LVN’s Croy, Jessica Denis, Shika, and Gripe. Plaintiff sets forth a history of medical

 7   treatments, contending, inter alia, that he was deprived of appropriate antibiotics, subjected to

 8   unnecessary amputations of his toes, the failure to provide pain medication, as well as the cold-

 9   turkey removal of morphine.

10          Further, plaintiff alleges that on May 29, 2019, to October 2019, he was placed in

11   imminent danger of physical harm due to heat related complications posed by the combination of

12   heat and the psychotropic medications plaintiff was prescribed. Plaintiff contends these actions

13   were taken by defendants Goforth and M. Jones in retaliation for plaintiff’s complaints made

14   against C/O Townsend, A.W. Hurley, Lt. Stephenson, Hall, and Sgt. Rodriguez. Plaintiff claims

15   that defendant M. Jones refused to report temperatures over 90 degrees in the law library, which

16   would have required her to provide plaintiff with ice. Plaintiff contends that defendants Goforth

17   and M. Jones never enforced or obeyed the Coleman Remedial/Consent decrees. (ECF No. 20 at

18   10.)

19          Plaintiff also generally alleges that CDCR custody and administration continue to violate

20   the Eighth Amendment and the Coleman Remedial plan by, inter alia, failing to have mental
21   health evaluations for EOP and CCCMS level of care inmates through the disciplinary process.

22   (ECF No. 20 at 10.)

23          Finally, plaintiff appears to argue that he should be excused from the administrative

24   exhaustion requirement for various reasons. (ECF No. 20 at 10-11.)

25   III. Discussion

26          Plaintiff’s complaint includes multiple unrelated claims against myriad defendants. Such
27   disparate claims comprise a “shotgun” or “kitchen-sink” complaint, “complaints in which a

28   plaintiff brings every conceivable claim against every conceivable defendant.” Gurman v. Metro
                                                        4
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 5 of 16

 1   Hous. & Redevelopment Auth., 842 F.Supp.2d 1151, 1153 (D. Minn. 2011) (fn. omitted).

 2   Therefore, the complaint does not comply with Federal Rule of Civil Procedure 20(a)(2), which

 3   provides that the right to relief against multiple defendants must arise out of common events and

 4   reflect common questions of law or fact. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)

 5   (“[u]nrelated claims against different defendants belong in different suits.”). In any amended

 6   complaint, plaintiff should limit his claims to those that arise from common questions of law or

 7   fact; alternatively, plaintiff may name a single defendant and bring as many claims as he has

 8   against that party, see Fed. R. Civ. P. 18(a).

 9   IV. Plaintiff’s Putative Claims

10            A. Fourteenth Amendment Due Process Claims

11            In his complaint, plaintiff alleges no facts supporting a Fourteenth Amendment due

12   process claim. To the extent plaintiff alleges his due process rights were violated by the same

13   facts underlying his claims under the First or Eighth Amendments, such Fourteenth Amendment

14   claims are unavailing. “‘[W]here a particular Amendment provides an explicit textual source of

15   constitutional protection against a particular sort of government behavior, that Amendment, not

16   the more generalized notion of substantive due process, must be the guide for analyzing these

17   claims.’” County of Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (quoting Albright v. Oliver,

18   510 U.S. 266, 273 (1994); Graham v. Connor, 490 U.S. 386, 395 (1989)). The Eighth

19   Amendment supplies an explicit textual source of constitutional protection when an inmate is

20   denied the right to be free from a knowing and intentional disregard of his safety. Therefore, the
21   Eighth Amendment Cruel and Unusual Punishment Clause, and not the more general Fourteenth

22   Amendment Due Process Clause, governs the constitutionality of defendants’ actions. See

23   Ramirez v. Groh, 298 F.3d 1022, 1029 (9th Cir. 2002) (“the Supreme Court has held that

24   plaintiffs cannot ‘double up’ constitutional claims in this way.”) The same is true for First

25   Amendment claims. Plaintiff’s due process claims should be dismissed. However, such

26   dismissal is without prejudice to plaintiff filing an amended complaint if he can allege specific
27   facts demonstrating that a defendant violated plaintiff’s due process rights. See Fed. R. Civ. P.

28   15(a).
                                                       5
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 6 of 16

 1             B. Standards Governing Plaintiff’s Remaining Claims

 2             Plaintiff is provided the following legal standards governing his remaining substantive

 3   claims.

 4                    1. First Amendment - Retaliation

 5             “Prisoners have a First Amendment right to file grievances against prison officials and to

 6   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

 7   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). A viable retaliation claim in the

 8   prison context has five elements: “(1) An assertion that a state actor took some adverse action

 9   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action

10   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

11   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68

12   (9th Cir. 2005).

13                    2. Eighth Amendment Conditions of Confinement Claim2

14             In challenging conditions of confinement, the Eighth Amendment is violated when a

15   prison official shows “deliberate indifference” to a “substantial risk of serious harm” or the

16   “denial of the minimal civilized measure of life’s necessities.” Farmer v. Brennan, 511 U.S. 825,

17   834 (1994) (internal quotation marks omitted). Extreme deprivations are required to make out a

18   conditions of confinement claim, and only those deprivations denying the minimal civilized

19   measure of life’s necessities are sufficiently grave to form the basis of an Eighth Amendment

20   violation. Hudson v. McMillian, 503 U.S. 1, 9 (1992) (citations and quotations omitted).
21             Challenge to the conditions of confinement involve a two-part inquiry. First, an inmate

22   “must objectively show that he was deprived of something ‘sufficiently serious.’” Foster v.

23
     2
       In his complaint, plaintiff insists that this action was direct assigned to U.S. District Judge
24   Kimberly J. Mueller, and plaintiff raises various allegations he claims demonstrates violations of
     the consent decree in Coleman v. Newsom, 2:90-cv-0520 KJM DB P (E.D. Cal.), a class action
25   suit concerning mental health care in California state prisons. However, plaintiff is advised that
26   Judge Mueller was not direct assigned to this case; rather, she was randomly assigned to this
     action by the Clerk’s Office. E.D. L.R. App’x A (k)(3). In addition, this case is not related to the
27   Coleman class action. To the extent plaintiff challenges the systemic provision of mental health
     care in prison, such claims are barred by Coleman, and must be pursued through the class counsel
28   for the Coleman plaintiff class.
                                                           6
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 7 of 16

 1   Runnels, 554 F.3d 807, 812 (9th Cir. 2009) (quoting Farmer, 511 U.S. at 832). Second, he must

 2   subjectively show that the prison official knew of and disregarded an excessive risk to inmate

 3   health or safety. See Farmer, 511 U.S. at 832. Thus, “a prison official may be held liable under

 4   the Eighth Amendment for denying humane conditions of confinement only if he knows that

 5   inmates face a substantial risk of serious harm and disregards that risk by failing to take

 6   reasonable measures to abate it.” Id. at 847.

 7                  3. Eighth Amendment Medical Claims

 8          The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

 9   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

10   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

11   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

12   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

13   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

14   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

15          If a prisoner’s Eighth Amendment claim arises in the context of medical care, the prisoner

16   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference

17   to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has

18   two elements: “the seriousness of the prisoner’s medical need and the nature of the defendant’s

19   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

20   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).
21          A medical need is serious “if the failure to treat the prisoner’s condition could result in

22   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

23   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

24   “the presence of a medical condition that significantly affects an individual’s daily activities.” Id.

25   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

26   objective requirement for proving an Eighth Amendment violation. Farmer, 511 U.S. at 834.
27          If a prisoner establishes the existence of a serious medical need, he must then show that

28   prisoner officials responded to the serious medical need with deliberate indifference. See id. at
                                                        7
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 8 of 16

 1   834. In general, deliberate indifference may be shown when prison officials deny, delay, or

 2   intentionally interfere with medical treatment, or may be shown by the way in which prison

 3   officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th Cir.

 4   1988).

 5            Before it can be said that a prisoner’s civil rights have been abridged with regard to

 6   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

 7   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter

 8   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

 9   Toguchi v. Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in diagnosing or

10   treating a medical condition, without more, does not violate a prisoner’s Eighth Amendment

11   rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of mind more

12   blameworthy than negligence” and “requires ‘more than ordinary lack of due care for the

13   prisoner’s interests or safety.’” Farmer, 511 U.S. at 835.

14            Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

15   at 104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

16   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

17   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059.

18   In this regard, “[a] prisoner need not show his harm was substantial; however, such would

19   provide additional support for the inmate’s claim that the defendant was deliberately indifferent to

20   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).
21                   4. Americans with Disabilities Act (“ADA”) Claim

22            Title II of the ADA, 42 U.S.C. §§ 12131 et seq., and § 504 of the Rehabilitation Act, as

23   amended and codified in 29 U.S.C. § 701 et seq. (“RA”), prohibit discrimination on the basis of a

24   disability in the programs, services or activities of a public entity. Federal regulations require a

25   public entity to “make reasonable modifications in policies, practices, or procedures when the

26   modifications are necessary to avoid discrimination on the basis of disability, unless the public
27   entity can demonstrate that making the modifications would fundamentally alter the nature of the

28   service, program, or activity.” 28 C.F.R. § 35.130(b)(7).
                                                         8
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 9 of 16

 1           The elements of a cause of action under Title II of the ADA are: (1) the plaintiff is an

 2   individual with a disability; (2) the plaintiff is otherwise qualified to participate in or receive the

 3   benefit of some public entity’s services, programs, or activities; (3) the plaintiff was either

 4   excluded from participation in or denied the benefits of the public entity’s services, programs or

 5   activities, or was otherwise discriminated against by the public entity; and (4) such exclusion,

 6   denial of benefits, or discrimination was by reason of the plaintiff’s disability. Thompson v.

 7   Davis, 295 F.3d 890, 895 (9th Cir. 2002). A cause of action under § 504 of the RA essentially

 8   parallels an ADA cause of action. See Olmstead v. Zimring, 527 U.S. 581, 590 (1999); Duvall v.

 9   County of Kitsap, 260 F.3d 1124, 1135 (9th Cir. 2001).

10           Monetary damages are not available under Title II of the ADA absent a showing of

11   discriminatory intent. See Ferguson v. City of Phoenix, 157 F.3d 668, 674 (9th Cir. 1998). To

12   show discriminatory intent, a plaintiff must establish deliberate indifference by the public entity.

13   Duvall, 260 F.3d at 1138. Deliberate indifference requires: (1) knowledge that a harm to a

14   federally protected right is substantially likely, and (2) a failure to act upon that likelihood. Id. at

15   1139. The first prong is satisfied when the plaintiff identifies a specific, reasonable and necessary

16   accommodation that the entity has failed to provide, and the plaintiff notifies the public entity of

17   the need for accommodation or the need is obvious or required by statute or regulation. Id. The

18   second prong is satisfied by showing that the entity deliberately failed to fulfill its duty to act in

19   response to a request for accommodation. Id. at 1139-40. Punitive damages may not be awarded

20   in suits brought under Title II of the ADA. Barnes v. Gorman, 536 U.S.181, 189 (2002).
21   V. Exhaustion of Administrative Remedies

22           As noted above, plaintiff asks the court to excuse the exhaustion of administrative

23   remedies, but the factual basis for his request is unclear. Plaintiff refers to “underground

24   regulations,” claims he never received a copy of Title 15, and appears to contend that he had no

25   physical access to Health Care regulations, policies or procedures at CMF. It is unclear whether

26   plaintiff failed to pursue administrative remedies as to all of his claims, or whether some of his
27   appeals were denied and he was unable to pursue such appeals to the third level of review.

28   ////
                                                          9
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 10 of 16

 1          However, the failure to exhaust administrative remedies is “an affirmative defense the

 2   defendant must plead and prove.” Jones v. Bock, 549 U.S. 199, 204 (2007). It is the defendant’s

 3   burden to prove that there was an available administrative remedy, and that the prisoner failed to

 4   exhaust that remedy. Albino v. Baca, 747 F.3d 1162, 1172 (9th Cir. 2014) (en banc). Thus,

 5   plaintiff is not required to address, in his amended complaint, whether the administrative

 6   grievance process was rendered unavailable. Rather, such argument is more appropriately

 7   included in an opposition to a dispositive motion filed by a defendant.

 8          Nevertheless, in an abundance of caution, and in the event plaintiff may not have

 9   attempted to pursue an administrative grievance as to a particular claim before raising it in federal

10   court, plaintiff is advised of the following standards governing the exhaustion of administrative

11   remedies.

12          Claims challenging the conditions of confinement are subject to the Prison Litigation

13   Reform Act (“PLRA”), 42 U.S.C. § 1997e(a). “The PLRA mandates that inmates exhaust all

14   available administrative remedies before filing ‘any suit challenging prison conditions,’

15   including, but not limited to, suits under § 1983.” Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir.

16   2014) (quoting Woodford v. Ngo, 548 U.S. 81, 85 (2006)). The Supreme Court has held that

17   courts may not excuse an inmate’s failure to exhaust administrative remedies prior to bringing

18   suit under the PLRA, even to take into account “special” circumstances. Ross v. Blake, 136 S.

19   Ct. 1850 (2016).

20          An action is subject to dismissal and plaintiff may not proceed in this action if he has not
21   exhausted his administrative remedies prior to filing suit. See, e.g., Albino, 747 F.3d at 1162 (in

22   rare cases where a failure to exhaust is clear from the face of the complaint, it may be dismissed

23   for failure to state a claim); Bennett, 293 F.3d at 1098; Medina v. Sacramento Cty. Sheriff’s

24   Dep’t, 2016 WL 6038181, at *3 (E.D. Cal. Oct. 14, 2016) (“When it is clear from the face of the

25   complaint and any attached exhibits that a plaintiff did not exhaust his available administrative

26   remedies before commencing an action, the action may be dismissed on screening for failure to
27   state a claim.”) Regardless of the relief sought, a prisoner must exhaust administrative remedies

28   before filing in federal court. Booth v. Churner, 532 U.S. 731, 736, 741 (2001); Ross, 136 S. Ct.
                                                       10
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 11 of 16

 1   at 1857, 1859. In other words, exhaustion is a precondition to suit; exhaustion while the action is

 2   pending is insufficient. McKinney v. Carey, 311 F.3d 1198, 1199-1200 (9th Cir. 2002). This

 3   requirement promotes the PLRA’s goal of efficiency by: “(1) ‘giv[ing] prisoners an effective

 4   incentive to make full use of the prison grievance process’; (2) reducing prisoner suits as some

 5   prisoners are ‘persuaded by the proceedings not to file an action in federal court’; and

 6   (3) improving the quality of any remaining prisoner suits ‘because proper exhaustion often results

 7   in the creation of an administrative record that is helpful to the court.’” Nunez v. Duncan, 591

 8   F.3d 1217, 1226 (9th Cir. 2010) (quoting Woodford v. Ngo, 548 U.S. at 94-95).

 9          “Proper exhaustion demands compliance with an agency’s deadlines and other critical

10   procedural rules.” Woodford, 548 U.S. at 90. These rules are defined by the prison grievance

11   process itself, not by the PLRA. Jones v. Bock, 549 U.S. 199, 218 (2007). “[A] prisoner must

12   ‘complete the administrative review process in accordance with the applicable procedural rules,

13   including deadlines, as a precondition to bringing suit in federal court.’” Harvey v. Jordan, 605

14   F.3d 681, 683 (9th Cir. 2010) (quoting Marella v. Terhune, 568 F.3d 1024, 1027 (9th Cir. 2009)).

15   In California, a grievance must be timely appealed through the third level of review to complete

16   the administrative review process. Harvey, 605 F.3d at 683; Cal. Code Regs. tit. 15, § 3084.1(b).

17   The State of California provides its inmates and parolees the right to administratively appeal

18   ‘‘any policy, decision, action, condition, or omission by the department or its staff that the inmate

19   or parolee can demonstrate as having a material adverse effect upon his or her health, safety, or

20   welfare.’’ Cal. Code Regs. tit. 15, § 3084.1(a). In order to exhaust available administrative
21   remedies, a prisoner must proceed through three formal levels of appeal and receive a decision

22   from the Secretary of the CDCR or his designee. Id. § 3084.1(b), § 3084.7(d)(3).

23          The amount of detail in an administrative grievance necessary to properly exhaust a claim

24   is determined by the prison’s applicable grievance procedures. Jones, 549 U.S. at 218; see also

25   Sapp v. Kimbrell, 623 F.3d 813, 824 (9th Cir. 2010) (‘‘To provide adequate notice, the prisoner

26   need only provide the level of detail required by the prison’s regulations’’). California prisoners
27   are required to lodge their administrative complaint on a CDCR-602 form (or a CDCR-602 HC

28   form for a health-care matter). The level of specificity required in the appeal is described in a
                                                       11
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 12 of 16

 1   regulation:

 2                  The inmate or parolee shall list all staff member(s) involved and shall
                    describe their involvement in the issue. To assist in the identification
 3                  of staff members, the inmate or parolee shall include the staff
                    member’s last name, first initial, title or position, if known, and the
 4                  dates of the staff member’s involvement in the issue under appeal. If
                    the inmate or parolee does not have the requested identifying
 5                  information about the staff member(s), he or she shall provide any
                    other available information that would assist the appeals coordinator
 6                  in making a reasonable attempt to identify the staff member(s) in
                    question. [¶] The inmate or parolee shall state all facts known and
 7                  available to him/her regarding the issue being appealed at the time of
                    submitting the Inmate/Parolee Appeal form, and if needed, the
 8                  Inmate/Parolee Appeal Form Attachment.
 9   Cal. Code Regs. tit. 15, § 3084.2(a)(3-4). An inmate has thirty calendar days to submit his or her

10   appeal from the occurrence of the event or decision being appealed, or “upon first having

11   knowledge of the action or decision being appealed.” Cal. Code Regs. tit. 15, § 3084.8(b).

12          The Ninth Circuit has recognized that the PLRA does not require exhaustion when

13   circumstances render administrative remedies “effectively unavailable.” Andres v. Marshall, 867

14   F.3d 1076, 1078 (9th Cir. 2017) (citing Nunez v. Duncan, 591 F.3d at 1226). In Ross, the

15   Supreme Court agreed, holding that § 1997e(a) requires an inmate to exhaust only those

16   grievance procedures “that are capable of use to obtain some relief for the action complained of.”

17   Ross, 136 S. Ct. 1850, 1859 (2016) (citation and internal quotation marks omitted). Andres, 867

18   F.3d at 1078. Nevertheless, the Supreme Court reinforced the exhaustion requirement:

19                  [T]hat language is “mandatory”: An inmate “shall” bring “no action”
                    (or said more conversationally, may not bring any action) absent
20                  exhaustion of available administrative remedies. . . . [T]hat edict
                    contains one significant qualifier: the remedies must indeed be
21                  “available” to the prisoner. But aside from that exception, the
                    PLRA’s text suggests no limits on an inmate’s obligation to exhaust
22                  -- irrespective of any “special circumstances.”
23   Ross, 136 S. Ct. at 1856 (internal citations omitted).

24   VI. Leave to Amend

25          As discussed above, plaintiff’s complaint must be dismissed. The court, however, grants

26   leave to file an amended complaint.
27          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

28   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See e.g.,
                                                       12
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 13 of 16

 1   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

 2   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

 3   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

 4   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

 5   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official

 6   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

 7   268 (9th Cir. 1982).

 8          Plaintiff may not change the nature of this suit by alleging new, unrelated claims. George,

 9   507 F.3d at 607. Plaintiff may not bring unrelated claims against multiple defendants. Id. A

10   “shotgun” or “scattershot” approach naming unrelated claims against multiple defendants is not

11   acceptable.

12          The federal rules contemplate brevity. See Galbraith v. County of Santa Clara, 307 F.3d

13   1119, 1125 (9th Cir. 2002) (noting that “nearly all of the circuits have now disapproved any

14   heightened pleading standard in cases other than those governed by Rule 9(b).”); Fed. R. Civ. P.

15   84; cf. Rule 9(b) (setting forth rare exceptions to simplified pleading). Plaintiff’s claims must be

16   set forth in short and plain terms, simply, concisely and directly. See Swierkiewicz v. Sorema

17   N.A., 534 U.S. 506, 514 (2002) (“Rule 8(a) is the starting point of a simplified pleading system,

18   which was adopted to focus litigation on the merits of a claim.”); Fed. R. Civ. P. 8. Plaintiff must

19   eliminate from plaintiff’s pleading all preambles, introductions, argument, speeches,

20   explanations, stories, griping, vouching, evidence, attempts to negate possible defenses,
21   summaries, and the like. McHenry v. Renne, 84 F.3d 1172, 1180 (9th Cir. 1996) (affirming

22   dismissal of § 1983 complaint for violation of Rule 8 after warning); see Crawford-El v. Britton,

23   523 U.S. 574, 597 (1998) (reiterating that “firm application of the Federal Rules of Civil

24   Procedure is fully warranted” in prisoner cases). The court (and defendant) should be able to read

25   and understand plaintiff’s pleading within minutes. McHenry, 84 F.3d at 1177. A long, rambling

26   pleading, including many defendants with unexplained, tenuous or implausible connection to the
27   alleged constitutional injury or joining a series of unrelated claims against many defendants very

28   ////
                                                       13
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 14 of 16

 1   likely will result in delaying the review required by 28 U.S.C. § 1915 and an order dismissing

 2   plaintiff’s action pursuant to Fed. R. Civ. P. 41 for violation of these instructions.

 3          In an effort to assist plaintiff in linking the named defendant with the alleged violation, he

 4   is required to file his amended complaint on the court’s form complaint.

 5          Plaintiff is not required to address the issue of exhaustion of administrative remedies in

 6   his amended complaint, and shall not include arguments concerning administrative exhaustion.

 7          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 8   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 9   complaint be complete in itself without reference to any prior pleading. This requirement exists

10   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

11   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

12   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

13   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

14   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

15   and the involvement of each defendant must be sufficiently alleged.

16          In accordance with the above, IT IS HEREBY ORDERED that:

17          1. The order to show cause (ECF No. 22) is discharged.

18          2. The findings and recommendations (ECF No. 15) are vacated.

19          3. Plaintiff’s request for leave to proceed in forma pauperis is granted.

20          4. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
21   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

22   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

23   Director of the California Department of Corrections and Rehabilitation filed concurrently

24   herewith.

25          5. Plaintiff’s complaint is dismissed.

26          6. Within thirty days from the date of this order, plaintiff shall complete the attached
27   Notice of Amendment and submit the following documents to the court:

28                  a. The completed Notice of Amendment; and
                                                        14
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 15 of 16

 1                    b. An original and one copy of the Amended Complaint.

 2   Plaintiff’s amended complaint shall comply with this order, the requirements of the Civil Rights

 3   Act, the Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended

 4   complaint must be filed on this court’s complaint form, bear the docket number assigned to this

 5   case and be labeled “Amended Complaint.”

 6             Failure to file an amended complaint in accordance with this order may result in the

 7   dismissal of this action.

 8             7. The Clerk of the Court is directed to send plaintiff the form for filing a civil rights

 9   complaint by a prisoner.

10   Dated: June 10, 2020

11

12
     /diaz1241.scr
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          15
     Case 2:19-cv-01241-KJM-KJN Document 27 Filed 06/11/20 Page 16 of 16

 1

 2

 3

 4

 5

 6

 7

 8
                                    UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
      MIGUEL ENRIQUE DIAZ,                          No. 2:19-cv-1241 KJM KJN P
12
                       Plaintiff,
13
            v.                                      NOTICE OF AMENDMENT
14
      ASSOCIATE WARDEN HURLEY, et al.,
15
                       Defendants.
16

17
           Plaintiff hereby submits the following document in compliance with the court’s order
18
     filed______________.
19
                  _____________                Amended Complaint on the Court’s Form
20   DATED:

21
                                               ________________________________
22                                             Plaintiff

23

24

25

26
27

28
                                                   16
